DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 20th, 2020 has been acknowledged.  By this amendment, claim 1 has been amended.  Claims 4 and 9 have previously been cancelled.  Accordingly, claims 1-3, 5-8, and 10-20 are pending in the present application in which claim 1 is in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Pub. 2018/0033853), newly cited, in view of Cok et al. (U.S. Pub. 2017/0186740), of record.
In re claim 1, Bower discloses a display device, comprising: a substrate 12 (see paragraph [0064] and figs. 1A-D); a first metal line 17A and a second metal line 17B disposed on the substrate 12 (see paragraph [0075] and figs. 1A-D); a first pad 14 (located on the left side of the display device) and a second pad 14 (located on the right 

    PNG
    media_image1.png
    619
    934
    media_image1.png
    Greyscale

Bower is silent to wherein a topmost height of the first pad from the substrate is higher than a topmost height of the first metal line from the substrate along a normal direction of the substrate.
However, Cok ‘740 discloses in a same field of endeavor, a display device, including, inter-alia, wherein the first contact pad 44 and the second contact pad (adjacent 44) are formed and overlapped with the first metal line 30 and the second metal line 32, respectively, on the substrate 18 (see paragraph [0084] and FIGS. 1-3).  Thus, since the first and second contact pads are formed on and overlapped the first and second metal lines, the topmost height of the first pad from the substrate is higher than the topmost height of the first metal line from the substrate along a normal direction of the substrate.

    PNG
    media_image2.png
    578
    724
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cok ‘740 into the display device of Bower in order to enable the wherein a topmost height of the first pad from the substrate is higher than a topmost height of the first metal line from the substrate along a normal direction of the substrate in Bower to be formed because in doing so a robust and repairable matrix-addressed systems of the display device can be obtain and furthermore facilitating in micro-transfer printing devices onto the matrix-addressed system (see paragraph [0003] of Cok ‘740).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Bower in combination with Cok ‘740 discloses wherein a distance between the first connecting post and the second connecting post is in a range from 1 µm to 200 µm (see paragraph [0118] and figs. 1A-D of Bower).  Note that, Bower discloses wherein the electronic device 30 which spanning from the first connecting post to the second connecting post having a width of about 2 to 5 µm, 5 to 10 µm, 10 to 20 µm, or 20 to 50 µm and a length from 2 to 5 µm, 5 to 10 µm, 10 to 20 µm, or 20 to 50 µm (see paragraph [0118] and figs. 1A-D of Bower).
In re claim 3, as applied to claim 1 above, Bower in combination with Cok ‘740 discloses wherein the first pad 44 overlaps the first metal line 32 along the normal direction of the substrate 18 (see paragraph [0079] and FIG. 3 of Cok ‘740).
In re claim 5, as applied to claim 1 above, Bower in combination with Cok ‘740 discloses wherein a material of the first pad comprises solder materials, tin, indium, gallium, tin alloys, indium alloys, gallium alloys, gallium-indium alloys or a combination thereof (see paragraph [0065] of Bower).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In re claim 10, as applied to claim 1 above, Bower in combination with Cok ‘740 discloses wherein a ratio of a height of the portion of the first connecting post that is embedded in the first pad to a height of the first connecting post is greater than or equal to 0.1 and less than or equal to 1 (see paragraph [0075] and figs. 1C-D of Bower).
Note that, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the ratio of the height of the portion of the first connecting post that is embedded in the first pad to the height of the first connecting post during routine experimentation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 19, as applied to claim 1 above, Bower in combination with Cok ‘740 discloses wherein the first connecting post 22 (located on the left side of the display device) does not directly contact the first metal line 17 (located on the left side of the display device), and the second connecting post 22 (located on the right side of the display device) does not directly contact the second metal line 17 (located on the right side of the display device) (see paragraph [0075] and figs. 1C and 1D of Bower).
.  
Claims 6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Pub. 2018/0033853), newly cited, in view of Cok et al. (U.S. Pub. 2017/0186740), of record, as applied to claim 1 above, and further in view of Cok et al. (U.S. Pub. 2017/0256521), of record.
In re claim 6, as applied to claim 1 above, Bower is silent to wherein the first pad comprises a bulging portion around the portion of the first connecting post that is embedded in the first pad.
However, Cok ‘521 discloses in a same field of endeavor, a display device, including, inter-alia, a substrate 60, 80; a first metal line 32 and a second metal line 34 disposed on the substrate 60, 80; a first pad 62 (left side) and a second pad 62 (right side) disposed on the substrate 60, 80 and electrically connected to the first metal line 32 and the second metal line 34 respectively (see paragraphs [0099]-[0105], [0116] and FIGS. 1-6) (note that, Cok specifically disclose in paragraph [0116] that the connecting posts 40 can electrically connect other metal lines (electrical connectors) 32, 34 and contact pads 62); and an electronic device 70 disposed on the first pad and the second pad, and the electronic device 70 comprising a first connecting post 40 (left side) and a second connecting post 40 (right side); wherein a portion of the first connecting post is embedded in the first pad and a portion of the second connecting post is embedded in the second pad (see paragraph [0099] and FIG. 1), and wherein the first pad 62 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cok ‘521 into the display device of Bower in order to enable wherein the first pad comprises a bulging portion around the portion of the first connecting post that is embedded in the first pad in the display device of Bower to be formed because in doing so the electrical connection is more secured and furthermore the technique enable the electrical interconnection of small integrated circuits such as micro transfer printed chiplets or light-emitting diodes to destination substrates (see paragraph [0015] of Cok ‘521).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id.
In re claim 11, as applied to claim 1 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the display device further comprising an adhesive layer 64 disposed between the electronic device 70 and the substrate 60 (see paragraph [0099] and FIG. 1 of Cok ‘521).
In re claim 12, as applied to claim 11 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the adhesive layer 64 comprises a swelling portion near the portion of the first connecting post that is embedded in the first pad (see paragraph [0099] and FIG. 1 of Cok ‘521).
In re claim 13, as applied to claim 11 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the adhesive layer covers at least a portion of the first pad (see paragraph [0116] of Cok ‘740).  
In re claim 14, as applied to claim 11 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the electronic device 70 comprises a conductive layer 30, and the conductive layer 30 directly contacts the adhesive layer 64 (see paragraph [0099] and FIG. 3 of Cok ‘521).
In re claim 15, as applied to claim 11 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the adhesive layer is an insulator (see paragraph [0102] of Cok ‘740).
In re claim 16, as applied to claim 1 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the electronic device 70 comprises a conductive layer 
In re claim 17, as applied to claim 1 above, Bower in combination with Cok ‘740 and Cok ‘521 discloses wherein the first connecting post 40 includes a first layer and a second layer (see paragraph [0099] and FIG. 3 of Cok ‘521).
In re claim 18, as applied to claim 1 above, Bower in combination with Cok ‘740 and Cok ‘521discloses wherein a melting temperature of the first connecting post is higher than a melting temperature of the first pad (see paragraph [0147] of Cok ‘521).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Pub. 2018/0033853), newly cited, in view of Cok et al. (U.S. Pub. 2017/0186740), of record, and Cok et al. (U.S. Pub. 2017/0256521), of record, as applied to claim 6 above, and further in view of JP 2011-14644, machine English translation available), of record.
In re claim 7, as applied to claim 6 above, Bower in combination with Cok ‘740 and Cok ‘521 are silent to wherein a thickness of the first pad at the bulging portion is greater than a thickness of the first pad out of the bulging portion.
However, JP 2011-14644 discloses that the first connecting post is bonded to the first pad 3, the first pad 3 comprises a bulging portion around a portion of the first connecting post, such that the bulging portion is greater than a thickness of the first pad out of the bulging portion (see Abstract, page 3, and FIGS. 3a-3b of machine translation) so that to sufficiently secured the connection between the first connecting post and the first pad.
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, and 10-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raymond et al.		U.S. Pub. 2017/0352647	Dec. 7, 2017.
Iwaguchi et al.		U.S. Patent 6,969,624	Nov. 29, 2005.
De Winter et al.		U.S. Pub. 2017/0338216	Nov. 23, 3017.
Akram et al.			U.S. Patent 6,025,730	Feb. 15, 200.
Menard et al.			U.S. Pub. 2015/0327388	Nov. 12, 2015.
Lee et al.			U.S. Patent 10,535,640	Jan. 14, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892